DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

As per claims 1-20, the prior art of record fails to teach or adequately suggest the claimed combination of features and or limitations as claimed. 

As per claims 1-20, specifically with respect to independent claims 1, 10 and 19, the prior art of record fails to teach or adequately suggest the combination of claimed features. 

Railroad track switch heaters are well known in the art. However, the examiner was unable to find a reference obvious combination of references that would either anticipate or render obvious the method and/or systems claimed with respect to pending claims 1, 10 and 19. The method and/or systems require that train activity data as well as local weather data is utilized to ascertain the controls of the heater switch for the rail through the implementation of the method steps claimed.

The prior art of record that are directed towards railroad switch heater technology are:

Patterson et al., U.S. Patent No. 3,697,746 (no mention of weather stations, per se);



Murphy, U.S. Patent No. 4,656,333 (no mention of weather stations, per se);

Takahashi et al., U.S. Patent No. 5,389,766 (no mention of weather stations, per se);

Santagata, U.S. Patent No. 5,941,482 (no mention of weather stations, per se);

Honeck et al., U.S. Patent Application Publication No. 2013/0220991;

Michelsen, U.S. Patent Application Publication No. 2014/0183278 (discloses utilizing several types of data, including weather station data; see element 14 of Figure 10; also this invention is related to spraying on the rails); and

Clyne et al., U.S. Patent Application Publication No. 2019/0106845 (e.g. Figure 1 shows the utilization of weather station and forecast data to the switch heater controller; no mention of train activity being utilized); and

Krohn, U.S. Patent Application Publication No. 2020/0256024.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684.  The examiner can normally be reached on M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see:

https://ppair-my.uspto.gov/pair/PrivatePair

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        April 8, 2021
/RDH/